Fish, P. J.
1. “ No cause shall be carried to the Supreme Court upon any bill of exceptions, so long as the spme is pending in the court below, unless the decision or judgment complained of, if it had been rendered as claimed by the plaintiff, would have been a final disposition of the cause, or final as to some material party thereto.” Civil Code, §5526. Where a case was carried to the superior court by certiorari, the answer of the justice of the peace traversed, verdict rendered against the traverse, and a motion for new trial made and overruled, a writ of error did not lie, as the main case was still pending, and it would not have been finally disposed of had a new trial been granted. Brakelow Steamship Company v. West, 121 Ga. 104.

Writ of error dismissed.


All the Justices concur, except Simmons, C. J., absent.